FILED
                            NOT FOR PUBLICATION                              AUG 05 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 10-10490

               Plaintiff - Appellee,             D.C. No. 4:10-cr-00010-RCC

  v.
                                                 MEMORANDUM *
EDUARDO HERNANDEZ-
HERNANDEZ,

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Arizona
                     Raner C. Collins, District Judge, Presiding

                             Submitted August 2, 2011 **

Before:        RYMER, IKUTA, and N.R. SMITH, Circuit Judges.

       Eduardo Hernandez-Hernandez appeals from the 51-month sentence

imposed following his guilty-plea conviction for illegal reentry after deportation, in




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
violation of 8 U.S.C. § 1326. We have jurisdiction under 28 U.S.C. § 1291, and

we affirm.

      Hernandez-Hernandez contends that his below-Guidelines sentence was

substantively unreasonable because the district court did not discuss all of the 18

U.S.C. § 3553(a) factors at the sentencing hearing. The record reflects that the

district court adequately considered and addressed Hernandez-Hernandez’s

arguments and the section 3553(a) factors. See Rita v. United States, 551 U.S. 338,

356-58 (2007). Furthermore, in light of the totality of the circumstances,

Hernandez-Hernandez’s sentence was not substantively unreasonable. See Gall v.

United States, 552 U.S. 38, 51 (2007); United States v Carty, 520 F.3d 984, 994-95

(9th Cir. 2008) (en banc).

      AFFIRMED.




                                          2                                    10-10490